UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 30, 2014 LION BIOTECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Nevada 75-3254381 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 21900 Burbank Blvd, Third Floor, Woodland Hills, CA 91367 (Address of principal executive offices and zip code) (818) 992-3126 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 8.01.Other Events. On July 30, 2014, Lion Biotechnologies, Inc., a Nevada corporation (the “Company”), issued a press release announcing that it has entered into a clinical trial grant agreement with Moffitt Cancer Center to expand an ongoing Phase 1 study of tumor infiltrating lymphocytes (TILs) combined with ipilimumab in patients with metastatic melanoma.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 8.01. Item 9.01. Financial Statements and Exhibits. Press Release of Lion Biotechnologies, Inc., dated July 30, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. LION BIOTECHNOLOGIES, INC. Date: July 30, 2014 By: /s/ Michael Handelman Michael Handelman, Chief Financial Officer
